Case 2:19-cv-04549-KM-ESK Document 142 Filed 08/19/21 Page 1 of 4 PageID: 2892




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


RIMA E. LAIBOW, spouse of ALBERT
N. STUBBLEBINE, III, deceased,

       Plaintiff,

       v.

RICHARD MENASHE, WILLIAM
OSER, LISA CASALE, THE                        Civ. No. 19-4549 (KM) (ESK)
COMMUNITY HOSPITAL GROUP
d/b/a JFK MEDICAL CENTER,                               OPINION
KINDRED HOSPITAL, ABC
COMPANIES (1–10), DEFENDANT
PARTNERSHIPS (1–10), JOHN DOE
PHYSICIANS (1–10), JANE DOE
NURSES (1–10), JANE MOE
TECHNICIANS, and PARAMEDICAL
EMPLOYEES (1–20),

       Defendants.


KEVIN MCNULTY, U.S.D.J.:
       This matter comes before the Court on the Report and Recommendation
(“R&R”) of Hon. Edward Kiel, United States Magistrate Judge, recommending
that the case be dismissed for lack of subject-matter jurisdiction. (DE 141.) No
objection has been filed. For the reasons set forth below, the R&R will be
adopted, as supplemented by the analysis here, and the case will be dismissed.
  I.   BACKGROUND
       Pro se plaintiff Rima Laibow has sued individuals and entities involved in
her deceased husband’s medical treatment. The complaint purports to bring
state-law claims on behalf of her husband’s estate and on behalf of herself
directly, for loss of consortium and “pain and suffering.” (See DE 1.)
       Although this case has proceeded for some time, Magistrate Judge Kiel
recently asked the parties for submissions regarding jurisdiction. (DE 135.)
Case 2:19-cv-04549-KM-ESK Document 142 Filed 08/19/21 Page 2 of 4 PageID: 2893




Laibow’s complaint invoked diversity jurisdiction, relying on the facts that she
is an Arizona resident, while the defendants are New Jersey residents. (DE 1.)
However, facts developed showing that her husband was an American citizen
living abroad. Thus, Magistrate Judge Kiel found that there can be no diversity
jurisdiction over the claims brought on behalf of his estate. (DE 141 at 1–2.) As
to the remaining claims asserted by Laibow personally, Magistrate Judge Kiel
found that they were derivative of the estate’s claims and could not be severed.
(Id. at 2–4.) As a result, he recommended dismissal of the entire action so that
Laibow could bring the claims in state court. (Id. at 4.) No objections were filed.
    II.   DISCUSSION
          I agree with Magistrate Judge Kiel’s recommendation and supplement his
analysis.1 To start, the R&R correctly found that this Court lacks diversity
jurisdiction over the claims asserted on behalf of the estate. See Freidrich v.
Davis, 767 F.3d 374, 378 (3d Cir. 2014) (American citizens domiciled abroad
cannot bring diversity suits because they are “stateless”); 28 U.S.C. § 1332(c)(2)
(“the legal representative of the estate of a decedent shall be deemed to be a
citizen only of the same State as the decedent”).
          It is true that, all other things being equal, a federal court may dismiss a
nondiverse party so that a case may proceed. Zambelli Fireworks Mfg. Co. v.
Wood, 592 F.3d 412, 421 (3d Cir. 2010); Fed. R. Civ. P. 21. But the court may
not do so—i.e., it must dismiss the entire case—if the nondiverse party is
necessary under Rule 19(a) and indispensable under Rule 19(b). See Zambelli,
592 F.3d at 421; Gen. Refractories Co. v. First State Ins. Co., 500 F.3d 306, 313
(3d Cir. 2007); Aetna Life Ins. Co. v. Found. Surgery Affiliates, LLC, 358 F.
Supp. 3d 426, 437–38 (E.D. Pa. 2018).
          A party is necessary if “in that person’s absence, the court cannot accord
complete relief among existing parties.” Fed. R. Civ. P. 19(a)(1)(A). As Magistrate


1      Because no party has objected to the R&R, yet the R&R deals with dispositive
issues, I give the R&R “reasoned consideration.” EEOC v. City of Long Branch, 866
F.3d 93, 99–100 (3d Cir. 2017).


                                            2
Case 2:19-cv-04549-KM-ESK Document 142 Filed 08/19/21 Page 3 of 4 PageID: 2894




Judge Kiel correctly perceived, under New Jersey law, a consortium claim “is
derivative and dependent upon the other spouse prevailing in his or her suit for
personal injuries.” Alberts v. Gaeckler, 144 A.3d 80, 88 (N.J. Super. Ct. App.
Div. 2014). A wife’s per quod claim and her deceased husband’s claim must be
joined. See id. The estate’s claims are thus necessary. See 7 Charles Alan
Wright et al., Federal Practice and Procedure § 1603 (3d ed. Apr. 2021 update)
(“[I]f state substantive law indicates that plaintiff does not have a particular
right of action unless certain persons are joined, then a federal court properly
may decide under Rule 19 that plaintiff should not proceed alone in a federal
diversity action.”).2
      A party is “indispensable if in the circumstances of the case they must be
before the court.” Zambelli, 592 F.3d at 421 (cleaned up). This requires
determining “whether, in equity and good conscience, the action should
proceed among the existing parties or should be dismissed.” Id. (quoting Fed.
R. Civ. P. 19(b)). I consider (1) to what extent a judgment rendered in the
estate’s absence might be prejudicial to the parties; (2) the extent to which
prejudice can be lessened by protective provisions in the judgment, the shaping
of relief, or other measures; (3) whether a judgment rendered in the estate’s
absence will be adequate; and (4) whether Laibow and the estate will have an
adequate remedy if the action is dismissed. See Fed. R. Civ. P. 19(b).
      These factors weigh in favor of finding the estate indispensable. First, a
judgment rendered in the estate’s absence would necessarily involve deciding


2      Judge Kiel noted that the New Jersey Rules of Court provide that per quod
claims and the claims of the injured person “shall be joined in a single action and
shall be deemed to have been waived if not so joined unless the court, for good cause
shown, otherwise orders.” N.J. Ct. R. 4:28-3. In Judge Kiel’s view, no such showing of
good cause had been made. To that state law analysis I have added this overlay of
analysis under federal procedural law.
      To be sure, Laibow also seems to assert claims seeking emotional distress
damages, and those claims are separate from the estate’s claims. Alberts, 144 A.3d at
89. But Rule 19(a) focuses on “complete relief,” so her inability to pursue consortium
claims without the estate means she cannot receive complete relief on all claims.


                                           3
Case 2:19-cv-04549-KM-ESK Document 142 Filed 08/19/21 Page 4 of 4 PageID: 2895




whether defendants’ medical treatment of the husband was negligent. As a
result, the judgment could have preclusive effect were the estate to try to
litigate separately in state court, potentially prejudicing the estate. Second, I
perceive no adequate protective measures to avoid that result. Third, a
judgment rendered in the estate’s absence would not be adequate because it
could only adjudicate Laibow’s claims for pain and suffering and not her per
quod claims. Fourth, Laibow and the estate could bring this case in state court,
so there is an adequate remedy. Accordingly, the estate is indispensable, so I
must dismiss the whole case, rather than just the estate’s claims.
III.   CONCLUSION
       For the reasons set forth above, the R&R is adopted, and the case will be
dismissed.
       A separate order will issue.
Dated: August 19, 2021


                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                         4
